
	
		I
		111th CONGRESS
		2d Session
		H. R. 5404
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for a member or former member of a
		  reserve component who is eligible for retired pay but for age and for
		  dependents of the member who accompany the retiree.
	
	
		1.Eligibility of gray area
			 retirees and their dependents for space-available travel on military
			 aircraft
			(a)EligibilityChapter
			 157 of title 10, United States Code, is amended by inserting after section
			 2641b the following new section:
				
					2641c.Space-available
				travel on Department of Defense aircraft: Reserve members eligible for retired
				pay but for age; dependents
						(a)Reserve retirees
				under applicable eligibility ageA member or former member of a reserve
				component who, but for being under the eligibility age applicable to the member
				under section 12731 of this title, otherwise would be eligible for retired pay
				under chapter 1223 of this title shall be provided transportation on Department
				of Defense aircraft, on a space-available basis, on the same basis as members
				of the armed forces entitled to retired pay under any other provision of
				law.
						(b)DependentsThe
				dependent of a member or former member described in subsection (a) shall be
				provided transportation on Department of Defense aircraft, on a space-available
				basis, if the dependent is accompanying the
				member.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
				
					
						2641c. Space-available travel on
				Department of Defense aircraft: Reserve members eligible for retired pay but
				for age;
				dependents.
					
					.
			
